GULOTTA, Chief Judge,
concurs in part; dissents in part.
I concur with that part of the majority opinion that concludes the father’s consent to the adoption is not necessary. However, I dissent from that part of the opinion that concludes the trial judge did not make a determination as to the best interest of the child.
As pointed out in the majority opinion, the trial judge stated in his judgment:
“The court is satisfied, for the reasons this day assigned that the adoption is for the best interest of the child, and accordingly....”
It is true that in the reasons for judgment the trial judge did not make reference to the “best interest of the child”. Nonetheless, the record contains evidence of the loving relationship that exists between that adoptive parent and the child. It also contains evidence regarding the expression of love that the father has for the child.
Considering the testimony relating to the sporadic support payments made by the father, as well as the opportunity of the trial judge to observe the demeanor of the parties who testified about their affection for the child, I disagree with the majority’s conclusion that:
“It is clear that the trial court did not make a determination as to the best interests of the child”.
I might add that if this matter is remanded to the trial court for “further proceedings on this fundamental issue”, the evidence might very well be repetitious, thereby making the remand vain and useless.
Accordingly, I would affirm the judgment of the trial court.